DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.


Claim Objections
 	Claims 1-4 and 8 are objected to because of the following informalities:  
 	(1) Claim 1 recites “A grain-oriented silicon steel with low iron loss, wherein the grain-oriented silicon steel has a plurality of groove” should be changed to “A grain-oriented silicon steel with low iron loss, wherein the grain-oriented silicon steel comprises a plurality of groove”.  See MPEP 2111.03.
 	(2) Claim 6 recites “the unit JF is J/cm2” should be changed to “wherein the unit of pulse width tp is ns; and the unit JF is J/mm2” to be consistent with the original specification. See pg.10 of original specification of instant application. 
 	(3) Claim 8 recites “a fiber  -optic laser” at line 3 should be changed to “a fiber optic laser”.
 	Appropriate correction is required.


 Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 1 recites “its surface” at line 2. It is unclear what “its” refers to. 





Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Hirano et al. (US 10131018) and Kobayashi et al. (US 4,750,949) and Ichiyama et al. (US 4,363,677).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, wherein the grain-oriented silicon steel has ∆P17/50%, a relative change rate of iron loss before and after stress-relief annealing, of 5% or less, and wherein
 		∆P17/50% = ( P17/50 (after annealing) – P17/50 (before annealing))/( P17/50 (after annealing) )
 	P17/50 is an iron loss of a grain-oriented silicon steel sheet, in unit of W/kg, and wherein the P17/50 after annealing > P17/50 before annealing.



  	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 6, an average single-pulse energy flux density JF and the pulse width tp of the laser satisfy the following relationship: 
 	0.005  ≤  tp √Jf  ≤ 1, and
wherein the unit of pulse width tp is ns; and the unit JF is J/cm2, and
wherein the average single pulse energy flux density JF is expressed as:
JF =                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            r
                                        
                                    
                                     
                                    S
                                
                            
                        
                    
wherein P is the output power of the laser in W; fr is the repetition frequency of laser in Hz; S is the spot area in mm2.  


Allowable Subject Matter
 	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	Claim 6 is allowed.


 	
Response to Arguments
 	Applicant's arguments filed on 07/28/2022 have been fully considered but they are not persuasive. 
	(1) Applicant argues “35 USC 103 … Kobayashi discloses that the magnetic flux density Bs lessens in accordance with an increase in the groove width and watt loss W17/50 (corresponding to iron loss P17/50) is high at an extremely narrow width of a groove. The high watt loss W17/50 results from a small generation of strain due to extremely narrow width of a groove. It is therefore preferred that the groove width be 0.1mm or more, 0.4mm or less (See lines 10-20, column 4 of Kobayashi). In contrast, the width of the groove as disclosed in the instant application and in Hirano is preferably 10-60pm and 55±5pm, respectively, which is significantly narrower than those disclosed in Kobayashi. As Kobayashi discloses the groove width of being 0.1-0.4 mm (equal to 100-400 pm) and emphasizes that the extremely narrow width of a groove could cause high watt loss W17/50, which corresponds to high iron loss P17/50, therefore, Kobayashi teaches away from Hirano's teaching of narrow groove width. In view of Kobayashi, one skilled artisan would not have been motivated to combine Kobayashi's teaching on large groove width with Hirano's opposite teaching on narrow groove width to avoid watt/iron loss, as Kobayashi expressly states narrow groove width would cause high watt loss W17/5o corresponding to high iron loss P17/50. Moreover, neither Hirano nor Kobayashi particularly discloses a silicon steel having grooves width in the recited range, i.e., 10-60im, as recited in claim 1 (and claim 6), which could also facilitate the reduction of the iron loss. As Kobayashi teaches that extremely narrow width of a groove causes high watt loss W17/50 (corresponding to high iron loss P17/50), just combining Hirano and Kobayashi would not achieve the technical effect of reducing iron loss” on page 5-6 of remark.   
 	In response, applicant’s argument is persuasive because there is insufficient evidence to proof that the relative change rate of iron loss is 5% or less at the specific dimension of groove of grain-oriented silicon steel. Currently, Kobayashi teaches the relative change rate of iron loss is 5% or less. However, Kobayashi is silent regarding the particular dimension of the groove so that there is no motivation in combine Kobayashi with Hirano or vice versa.  Thus, 103 rejections with respect to claims 1-4 have been withdrawn. 
 	(2) Applicant argues “35 USC 103 … independent claim 6 is amended herein to further define the average single pulse energy flux density JF, as recited in claim 6. Such claimed limitation is not taught and/or suggested by Hirano and/or Ichiyama, alone or in combination. Although Ichiyama discloses an Energy density P of 0.01~1000J/cm2 (See lines 1-16 of column 5 of Ichiyama), Ichiyama does not disclose how the Energy density P is determined and whether the Energy density P is equivalent to the average single pulse energy flux density JF as recited in claim 6. One skilled artisan would not have been able to come up with the claimed method recited in claim 6, in view of Hirano and/or Ichiyama, alone or in combination” on page 7 of remark.
 	In response, examiner agreed Hirano et al. and Ichiyama et al. do not meet the newly amended features. 
 	

Conclusion 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761